Brady v. State                                                      



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-90-174-CR



REGINALD WAYNE BRADY,
A/K/A CHRISTOPHER WAYNE CURRY,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 102,452, HONORABLE JON WISSER, JUDGE

 


PER CURIAM


	A jury found appellant guilty of delivering less than 28 grams of cocaine.  Tex.
Health & Safety Code Ann. § 481.112 (Pamph. 1991).  The trial court assessed punishment,
enhanced by two previous felony convictions, at imprisonment for 21 years.
	In a single point of error, appellant complains of the admission of State's exhibit
10, a matchbox containing cocaine.  Appellant was arrested outside a corner grocery store.  After
the arrest, Police Officer Wilson searched the area for drug caches and retrieved the matchbox
from the knothole of a tree.  The matchbox contained 29 "rocks" of cocaine.  Officer Wilson, a
second police officer, and a police department chemist testified as to the matchbox' contents
before the exhibit was formally offered, at which time appellant objected.  Because appellant
allowed the witnesses to testify to the discovery of the matchbox and its contents, any error in
overruling the objection was harmless.  Marini v. State, 593 S.W.2d 709, 714 (Tex. Crim. App.
1980).  We overrule point one.
	The judgment of the trial court is affirmed.

[Before Justices Powers, Jones and B. A. Smith]
Affirmed
Filed:   January 15, 1992
[Do Not Publish]